Case 1:18-cv-06361-DLI-JO Document 49-5 Filed 02/27/20 Page 1 of 9 PageID #: 291




                       EXHIBIT E
Case 1:18-cv-06361-DLI-JO Document 49-5 Filed 02/27/20 Page 2 of 9 PageID #: 292




                                          Levin- Epstein & Associates, P. C.
                                                                                Attorneys at Law
                                                                         1 Penn Plaza, Suite 2527
                                                                    New York, New York 10119
                                                                      Telephone: (212) 792-0046
                                                                       Facsimile: (212) 563-7108
                                                                 Email: Joshua@lcvincpstcin.com


                          AGREEMENT TO PROVIDE LEGAL SERVICES

                                                                            September 5, 2018

By Email
 Garcia Feliciano

Dear Mr. Feliciano:

       We are pleased that you have chosen to retain the services of Levin-Epstein & Associates,
P.C. Pursuant to Part 1215 of the Joint Rules of the Appellate Division, this letter will set forth
the scope and terms of the retention:

                I.             THE PARTIES

        Garcia Feliciano (the "Client") hereby retains Levin-Epstein & Associates, P.C. to
provide legal services to Client in connection with a prospective lawsuit to be filed in the United
States District Court, alleging that Client's employer committed, inter alia, certain violations of
the Fair Labor Standards Act.

                II.            SCOPE OF REPRESENTATION

       The representation you have sought from this office may be time-consuming. In order to
give you an understanding of what is involved, the following is our best estimate of the steps
involved in the representation:

                      1. Investigate the dispute described above by reviewing documents,
                         including, but not limited to, contractual agreements and personal
                         correspondences;
                      2. Perform legal research related to the causes of action that may be
                         brought forth and determine the viability of such causes of action;
                      3. Consult with Client on questions pertaining to filing of said action; and
                      4. hie the necessary legal documents and prosecute the case accordingly.

      As with any estimate, the steps outlined above may alter with time as events unfold of
which we are presently unaware or which are not within our control.


        Within the scope of the representation, Levin-Epstein & Associates, P.C. will keep Client
Case 1:18-cv-06361-DLI-JO Document 49-5 Filed 02/27/20 Page 3 of 9 PageID #: 293



informed of all matters that arise within the scope of representation, and advise on any significant
decisions to be made. PER THE NATURE OF SUCH CASES, Levin-Epstein & Associates, P.C.
advises that there is a likelihood that the client will have to pay some settlement to the plaintiff,
including plaintiff's attorney fees. Although Levin-Epstein & Associates, P.C. may provide advice
within the scope of the representation, all final decisions regarding settlement, resolutions or
courses of action will be the decision of the Client.

                III.             TIME

        Legal matters can take a significant amount of time to resolve and the time it takes can be
affected by a number of factors beyond the control of Levin-Epstein & Associates, P. C. As such,
you understand and acknowledge that there is no way that Levin-Epstein & Associates, P.C. can
estimate how long it will take to resolve your claim(s) or how many hours of work by the firm will
be required. This office will attempt lo promptly keep you informed of any developments within
your case.

                IV.              CLIENT'S RIGHTS AND RESPONSIBILITIES

        The Appellate Divisions of the State of New York have enacted a Statement of Client's
Rights, a copy of which is attached hereto.

                 V.              CONTINGENCY ARRANGEMENT

        Client agrees to pay Levin-Epstein & Associates, P.C. a fee of 33½% of any recovery,
whether the recovery is by way of settlement or otherwise. This agreement does not cover
attorney's fees in the event of an appeal. Attorneys shall not be obligated to render services in
connection with an appeal without additional compensation.

       If no recovery on the claim is made on behalf of the Client, no fee shall be due and owing
to Levin-Epstein & Associates, P.C.

       The contingent fee, payable as set forth in the fee provision of this contract, shall be based
on the total amount recovered (gross) exclusive of any costs incurred in prosecuting the claim,
unless some other formula for computing the claim is agreed to in writing by Levin-Epstein &
Associates, P.C. and Client.

        The Client consents that Levin-Epstein & Associates, P.C. shall have a lien on all of
Client's documents, funds or assets in Levin-Epstein & Associates, P.C. 's control for the payment
of all sums due to Levin-Epstein & Associates, P.C. frum the Client under the terms of this
agreement. Each of the parties to this agreement agrees to pay all costs and expenses incurred by
the other party, if such party shall prevail in respect to any legal action relating to this agreement,
including, without limitation, reasonable attorneys' fees and disbursements incurred in connection
therewith, to the extent permitted by law.




                                                  2
Case 1:18-cv-06361-DLI-JO Document 49-5 Filed 02/27/20 Page 4 of 9 PageID #: 294



                 VI.            OUT OF POCKET EXPENSES

        The Client acknowledges that Levin-Epstein & Associates, P.C. will incur various expenses
in providing legal services to the Client. The Client agrees to reimburse Levin-Epstein & Associates,
P.C. for all out-of-pocket expenses incurred by Levin-Epstein & Associates, P.C., at the prevailing
rate, or if the Client is billed directly for these expenses, to make prompt, direct payments to the
originators of the bills. Such expenses include, hut are not hrmted to, court tees, charges for tiling
papers, courier or messenger services, recording and certifying documents, photocopying and printing
costs, Lexis, Westlaw and other computerized data bases, investigations, witnesses, overtime clerical
assistance, travel expenses and postage.

                 VII.           CLIENT-ATTORNEY COMMUN/CA TIONS

       We will endeavor to keep you fully advised with respect to the significant events occurring
during the course of the representation. Should you have any questions or concerns at all, please
communicate them to the Attorneys working on your matter.

                         A.    Telephone Calls

       We will attempt to return any voice mail messages within twenty-four (24) hours ofreceipt
and will happily arrange for in-person meetings with the Client; however, Client will be billed for
time spent related to phone calls and meetings, including the time spent preparing for the
conversations and documenting the conversations afterwards.

                         B.    Electronic Communication

       We suggest that important information and questions be conveyed in writing. In particular,
email is a suggested means of communications, as it is usually the most efficient method of
communicating and documenting information.

       If you have confidentiality concerns about communication by email and prefer not to utilize
this method of communication, please let us know and we will respect your wishes.

         We will send you pleadings, documents, correspondence and other information throughout
the representation. These copies will be your file copies. We will also keep the information in a
file in our office which will be our file. Please bring your copy of the file to any necessary meetings
so that we both have all of the necessary information in front of us.

                 VIII.          FILE RETENTION

         At the conclusion of the representation, should you desire a copy of those portions of the
file that are considered the Client's, please let us know and we will have a copy made for you at
your expense. Otherwise, this office retains the files for a period of seven (7) years running from
the conclusion of the representation at which time the files are destroyed, unless you notify us to
the contrary in writing.



                                                   3
Case 1:18-cv-06361-DLI-JO Document 49-5 Filed 02/27/20 Page 5 of 9 PageID #: 295



                IX.             ARBITRA TION

         Client and Levin-Epstein & Associates, P. C. agree that all disputes arising out of or related
to this engagement, or to any other aspect of the relationship between Client and Levin-Epstein &
Associates, P.C. shall be heard and determined by final and binding arbitration before a single
arbitrator under the Commercial Arbitration Rules of the American Arbitration Association.
Judgment upon the arbitration award may be entered in any court of competent jurisdiction. The
substantive law of New York shall be applied in resolving any such dispute.

       Agreeing to final and binding arbitration means forgoing many elements of litigation in
court, most notably detailed discovery, trial by jury, and the right to appeal. Levin-Epstein &
Associates, P.C. believes that the advantages of relative speed and economy, and the
confidentiality that is so important to any attorney-client relationship, outweigh any disadvantages.
We believe it is important for our clients to be fully informed about this choice of process.
Accordingly, we will be happy to discuss the advantages and disadvantages of arbitration with
you, or to provide time for you to consult with other counsel about this agreement to arbitrate if
your wish to do so.


                X.              ADDITIONAL SERVICES

        This agreement only covers the above-referenced services. Levin-Epstein & Associates,
P.C. is not obligated to take appeals or defend against appeals. Levin-Epstein & Associates, P.C.
agrees to assist Client in locating and retaining appellate counsel if that becomes necessary. Fees
charged by appellate counsel shall be paid by the Client and in the event appellate counsel agrees
to a contingent fee or to defer collection of fees, these appellate counsel fees shall be treated as
liens against the file and not expenses.

                XI.             TERM/NATION OF THE RELATIONSHIP

        Our representation of you will continue through the conclusion of this matter or until
otherwise agreed in writing. Client may terminate the services of Attorneys at any time and for
any reason. Client further agrees that Attorneys have made no promises or guarantees regarding
the outcome of Client's claim.

       In the event fees earned under this agreement are not remitted in a timely fashion, this
office reserves the right to withdraw from this representation, subject, of course, to the
requirements of the Code of Professional Responsibility and the rules of the tribunal in question.

                XII.            MULTIPLE CLIENTS

       lf C:1 ient is comprised of more than one person or entity than stated above, each such person
or entity shall be jointly and severally liable for payment of monies due to Levin-Epstein &
Associates, P.C. pursuant to this agreement. If this agreement shall be terminated, the obligation
to pay monies due to the firm that include all fees, charges and expenses incurred prior to such



                                                  4
Case 1:18-cv-06361-DLI-JO Document 49-5 Filed 02/27/20 Page 6 of 9 PageID #: 296



termination and should Client refuse to have this agreement terminated despite notice by the firm,
Client shall be required to pay any and all legal fees and expenses incurred as a result thereof.

                XIII.          NO GUARANTEE

        Levin-Epstein & Associates, P.C. will use its best efforts in representing Client and to
perform all services in a professional, diligent, business-like manner. However, Client recognizes
that Levin-Epstein & Associates, P. C. cannot guarantee a particular result or outcome of any
matter.

                XIV.            CONCLUSION

       This agreement is a binding contract. As a result, if any of the information in this letter is
not consistent with your understanding of our agreement, please contact me before signing this
agreement. Otherwise, please sign the agreement and return it to me.

       On behalf of the firm, we are pleased to represent you in this matter. If you have any
questions, please feel free to call.


                                      Very truly yours,




                                      Joshua Levin-Epstein, Esq.




                                                  5
Case 1:18-cv-06361-DLI-JO Document 49-5 Filed 02/27/20 Page 7 of 9 PageID #: 297



I have read this letter and consent to the terms of this agreement.


GARCIA FELICIANO



Garcia Feliciano




Dated:   f JJ: / C




                                                  6
Case 1:18-cv-06361-DLI-JO Document 49-5 Filed 02/27/20 Page 8 of 9 PageID #: 298




                          STATEMENT OF CLIENT'S RIGHTS

   1. You are entitled to be treated with courtesy and consideration at all times by your
      lawyer and the other lawyers and personnel in your lawyer's office.

   2. You are entitled to an attorney capable of handling your legal matter competently
      and diligently, in accordance with the highest standards of the profession. If you are
      not satisfied with how your matter is being handled, you have the right to withdraw
      from the attorney-client relationship at any time (court approval may be required in
      some matters and your attorney may have a claim against you for the value of services
      rendered to you up to the point of discharge).

   3. You are entitled to your lawyer's independent professional judgment and undivided
      loyalty uncompromised by conflicts of interest.

   4. You are entitled to be charged a reasonable fee and to have your lawyer explain at
      the outset how the fee will be computed and the manner and frequency of billing. You
      are entitled to request and receive a written itemized bill from your attorney at
      reasonable intervals. You may refuse to enter into any fee arrangement that you find
      unsatisfactory. In the event of a fee dispute, you may have the right to seek
      arbitration; your attorney will provide you with the necessary information regarding
      arbitration in the event of a fee dispute, or upon your request.

   5. You are entitled to have your questions and concerns addressed in a prompt manner
      and to have your telephone calls returned promptly.

   6. You are entitled to be kept informed as to the status of your matter and to request
      and receive copies of papers. You are entitled to sufficient information to allow you
      to participate meaningfully in the development of your matter.

   7. You are entitled to have your legitimate objectives respected by your attorney,
      including whether or not to settle your matter (court approval of a settlement is
      required in some matters).

   8. You have the right to privacy in your dealings with your lawyer and to have your
      secrets and confidence preserved to the extent permitted by law.

   9. You are entitled to have your attorney conduct himself or herself ethically in
      accordance with the Code of Professional Responsibility.

   10. You may not be refused representation on the basis of race, creed, color, religion, sex,
       sexual orientation, age, national origin or disability.




                                              7
Case 1:18-cv-06361-DLI-JO Document 49-5 Filed 02/27/20 Page 9 of 9 PageID #: 299



                             LEVIN-EPSTEIN & ASSOCIATES, P.C.
                             One Penn Plaza • Suite 2527 • New York, New York l 0119
                                        T: 212.792-0046 • F: 212.561.7108
                                         E: Joshuo@levinepstein.com




                                          CONSENT TO SUE

 By my signature below, I hereby authorize the filing and prosecution of claims in my name and on
 my behalf to contest the failure of Jae Woon Dae and its owners and affiliates to pay me, inter alia,
 minimum wage and overtime wages as required under state and/or federal law and also authorize the
 filing of this consent in the lawsuit challenging such conduct, and consent to being named as a
 representative plaintiff in this action to make decisions on behalf of all other plaintiffs concerning all
 aspects of this lawsuit. I have been provided with a copy of a retainer agreement with the law firm
 of Levin-Epstein & Associates, P.C., and I agree to be bound by its terms.

 Con mi firma abajo, autorizo la presentaci6n y tramitaci6n de reclamaciones en mi nombre y de mi
 parte para impugnar el fallo de Jae Woon Dae y sus propietarios y afiliados a me pagan, entre otras
 cosas, el salario minima y pago de horas extras, requerida en el estado y Io la ley federal y tambien
 autorizan la presentaci6n de este consentimiento en la demanda contra ese tipo de conducta, y el
 consentimiento para ser nombrado como demandante representante en esta acci6n para tomar
 decisiones en nombre de todos los demas demandantes en relaci6n con todos aspectos de esta
 demanda. Se me ha proporcionado una copia de un acuerdo de retenci6n con la firma de abogados
 de Levin-Epstein & Associates, P.C., de acuerdo en estar obligado por sus terrninos.



 GARCIA FELICIANO



 Garcia Feliciano
